Case 1:20-cv-25313-KMW Document 6 Entered on FLSD Docket 01/19/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No.: 1:20-cv-25313-WILLIAMS

  UNITED STATES OF AMERICA,

                 Plaintiff,

  v.

  REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
  CLEVELAND, OHIO, WITH ALL APPURTENANCES,
  IMPROVEMENTS, AND ATTACHMENTS THEREON,
  AND ANY RIGHT TO COLLECT AND RECEIVE ANY
  PROFIT, RENT, INCOME, AND PROCEEDS
  THEREFROM,

              Defendant,
  ________________________________________________/

                  VERIFIED CLAIM OF OPTIMA 55 PUBLIC SQUARE, LLC

          Claimant Optima 55 Public Square, LLC, (“Optima 55 Public Square” or “Claimant”), by

  and through its counsel of record, respectfully submits this verified claim in accordance with Rule

  G(5)(a)(i) of the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or Maritime

  Claims and Asset Forfeiture Actions.

       1. Optima 55 Public Square holds as its asset 100% ownership of the real property located a

  55 Public Square, Cleveland, Ohio, with all appurtenances, improvements, and attachments

  thereon, including any right to collect and receive any profit, rent, income, and proceeds therefrom.

       2. By way of this ownership interest, Optima 55 Public Square claims an interest in the

  following properties, which are defendants in rem in the above-referenced action:

          REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE, CLEVELAND,
          OHIO, WITH ALL APPURTENANCES, IMPROVEMENTS, AND
          ATTACHMENTS THEREON, AND ANY RIGHT TO COLLECT AND
          RECEIVE ANY PROFIT, RENT, INCOME, AND PROCEEDS THEREFROM



                                                   1
Case 1:20-cv-25313-KMW Document 6 Entered on FLSD Docket 01/19/2021 Page 2 of 6




  (collectively the “Defendant Property”).

     3. The Notice of Verified Complaint for Forfeiture In Rem Against Real Property filed by the

  Government on December 30, 2020 specifically addresses “OPTIMA 55 PUBLIC SQUARE, LLC

  AND ALL OTHER PERSONS WHO MAY CLAIM AN INTEREST IN THE DEFENDANT

  PROPERTY.” ECF#1-3:1.

     4. The Verified Complaint filed by the Government on December 30, 2020 states that:

         Korf and Laber established many entities under Optima Ventures to acquire
         properties, including: Optima 55 Public Square, LLC (“Optima 55 Public Square”),
         used . . . to acquire the building at 55 Public Square in Cleveland, Ohio.

  ECF#1 at ¶ 82(c)(i).

     5. Claimant respectfully contests the forfeiture.

     6. Claimant demands attorney’s fees and costs pursuant to applicable law, including 28

  U.S.C. § 2412(d)(4) and 28 U.S.C. § 2465(b).

     7. Claimant reserves any and all objections and defenses, including as to this Court’s

  jurisdiction over the subject of this action, including that such claims should be submitted to

  arbitration pursuant to the Treaty Between the United States of America and Ukraine Concerning

  the Encouragement and Reciprocal Protection of Investment, dated March 4, 1994.




                                                 2
Case 1:20-cv-25313-KMW Document 6 Entered on FLSD Docket 01/19/2021 Page 3 of 6




                                 DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure and Rule G(9) of the

  Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions claimant

  hereby demands a trial by jury as to all issues so triable, without prejudice to jurisdictional

  defenses, including that such claims should be submitted to arbitration pursuant to the Treaty

  Between the United States of America and Ukraine Concerning the Encouragement and Reciprocal

  Protection of Investment.

  Dated: January 19, 2021

                                             Respectfully submitted,

                                             Black, Srebnick, Kornspan & Stumpf, P.A.
                                             201 South Biscayne Blvd., Suite 1300
                                             Miami, FL 33131
                                             Tel: (305) 371-6421
                                             Fax: (305) 371-6322

                                      By:    /s/ Howard M. Srebnick
                                             Howard M. Srebnick
                                             Florida Bar No. 919063
                                             Robert T. Dunlap
                                             Florida Bar No. 11950
                                             HSrebnick@RoyBlack.com
                                             RDunlap@RoyBlack.com

                                             Attorneys for Claimant Optima 55 Public Square
                                             LLC
         `
                                             Kasowitz Benson Torres LLP
                                             1633 Broadway
                                             New York, New York 10019
                                             (212) 506-1700
                                             Marc E. Kasowitz
                                             Mark P. Ressler
                                             Ronald R. Rossi
                                             Sarmad M. Khojasteh
                                             Joshua Paul
                                             Pro Hac Vice Anticipated
                                             MKasowitz@kasowitz.com
                                             MRessler@kasowitz.com
                                                3
Case 1:20-cv-25313-KMW Document 6 Entered on FLSD Docket 01/19/2021 Page 4 of 6




                                    RRossi@kasowitz.com
                                    SKhojasteh@kasowitz.com
                                    JPaul@kasowitz.com

                                    Attorneys for Claimant Optima 55 Public Square,
                                    LLC




                                       4
Case 1:20-cv-25313-KMW Document 6 Entered on FLSD Docket 01/19/2021 Page 5 of 6
Case 1:20-cv-25313-KMW Document 6 Entered on FLSD Docket 01/19/2021 Page 6 of 6




                                   CERTIFICATE OF SERVICE

         I hereby certify that on January 19, 2021, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record in the manner specified, either via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for those parties

  who are not authorized to receive Notices of Filing electronically.

                                                       /s/ Howard M. Srebnick
                                                       Howard M. Srebnick




                                                   6
